Participation of Switzerland in the 'Youth in Action' programme and in the action programme in the field of lifelong learning (debate)
The next item is the recommendation by Mrs Pack, on behalf of the Committee on Culture and Education, on the draft Council decision on the conclusion of the Agreement between the European Union and the Swiss Confederation establishing the terms and conditions for the participation of the Swiss Confederation in the 'Youth in Action' programme and in the action programme in the field of lifelong learning (2007-2013) (12818/2010 - C7-0277/2010 - 2010/0231(NLE)).
Mr President, I am very pleased that we have the opportunity to lead this debate today because I remember that we both always cooperated with Switzerland in the European Council and are therefore both aware of how important it is for Switzerland to participate in these programmes. In 2006, before these programmes were renewed, we, the European Parliament, were naturally aware that we do not exist in isolation, but that we should try to bring everyone else onboard with us. Although Switzerland is not part of the European Economic Area, it was interested in participating in the field of training and education. Like everyone else, I was very pleased with this development. In 2004, I was part of a delegation that visited the Swiss Parliament's Committee on Training. We discussed the relevant issues in detail, for example, mobility and cooperation between schools and universities. It was clear to me at the time that this motion would eventually be forthcoming and I welcome it now.
In drawing up these programmes, we were not just thinking of our own interests, but also those of all neighbouring countries, such as the countries of the Western Balkans and Switzerland itself, situated in the middle. That is why we have made some good progress today. Concerning the previous debate, I can tell you now that Switzerland also intends to issue a request to join in the cultural programme. It is also interested in participating in the cultural heritage labelling scheme, something it can only do if it participates in this programme.
Ladies and gentlemen, what is it that we need to do today? We can either say 'yes' or 'no'. None of us would dream of saying 'no' because we have always been in favour of Switzerland coming on board. I should add that by 'coming on board', I mean that it will also pay its share. According to Article 218, our only choice is to say 'yes' or 'no', and, of course, we are going to give a clear yes to this.
What are the key points of this agreement with Switzerland? Naturally, the conditions, rules and procedures for projects and initiatives involving Swiss participants will be the same as for participants from the Member States and the projects they propose. Switzerland will have to set up a national agency, just as we all have done in our respective countries, that will coordinate the implementation of the programmes at national level and that will be required to make a financial contribution to each of the programmes each year. In 2011, this would amount to EUR 1.7 million for the 'Youth in Action' programme and EUR 14.2 million for the Lifelong Learning programme. With reference to the financial controls and audit provisions, Switzerland will be required to adhere to the provisions of the European Union, including those relating to the controls by the institutions of the EU and by the Swiss authorities. The agreement will remain in place until one of the parties pulls out. However, I do not believe that anyone would enter into a programme like this with the intention of ever withdrawing again. It is in the interests of the younger generation in Switzerland and, of course, of the young people from the countries surrounding Switzerland who would like to participate in school exchanges with Switzerland as part of the Comenius-Regio programme, or in individual school partnerships, as well as the Erasmus programme.
Naturally, representatives from the Swiss authorities will be able to attend our committee meetings on points which concern their country. Let me say one thing here: we are anxious that Switzerland should take the plunge with this step. It has expressed an interest in such an arrangement for a long time. It is our hope that European awareness in Switzerland will be strengthened when the younger generation has an opportunity to interact with other young Europeans. Perhaps this will mean that future referenda will have a different outcome from those in the past. We are placing our faith in the younger generation and in these two marvellous programmes. I am confident that the cultural programme will be added in three years' time.
Member of the Commission. - Mr President, according to the Treaty on the Functioning of the European Union, the conclusion of this agreement between the European Union and the Swiss Confederation needs the consent of Parliament before the agreement can come into force.
I want to thank the Committee on Culture and Education, and particularly its chair, Doris Pack, for their constructive approach to the agreement.
Since Switzerland refused to join the European Economic Area, no agreement, until now, has allowed direct or indirect cooperation in education between the EU and Switzerland.
However, Switzerland has, for a long time, shown interest in our education and youth programmes. It has even developed a national support system to encourage partnerships with EU Member States' organisations active in these programmes. Furthermore, Switzerland has participated in the Bologna Process and the creation of the European Higher Education Area.
Switzerland has also followed closely, albeit from the outside, the debate on education policies in the European Union. Switzerland will be the first country to take part in our programmes that is neither an EU Member State nor a member of the European Economic Area, nor a current or potential EU candidate.
The Commission welcomes the participation of Switzerland in the two programmes. The agreement will allow Swiss education and youth organisations, as well as individual students, teachers and young people, to participate in the EU's Youth in Action and Lifelong Learning programmes on completely equal terms with EU citizens. Projects and initiatives submitted by participants from Switzerland will be subject to the same conditions, rules and procedures that apply to projects from Member States.
Switzerland has established a national agency to coordinate implementation of the programmes at national level. It will make an annual financial contribution to each of the programmes and will attend programme committee meetings as an observer for the points that concern Switzerland.
Thank you, honourable Members, for the good work you have done in this case.
Mr President, ladies and gentlemen, other than the Commission, I should also certainly like to thank the Chair of the Committee on Culture and Education, Mrs Pack, for the work and dedication that she has lavished on this dossier.
What we are talking about today is important because it is an instrument like 'Youth in Action' that creates the spread of ideas, closeness and friendship amongst the countries of the European Union, but also, and above all, amongst those that are not part of it, such as Switzerland or other countries besides.
It is the great richness of our multiannual programmes that, through actions such as 'Youth in Action', 'Erasmus', 'Erasmus Mundus', 'Permanent Education', 'Media', 'Media Mundus' and many others, they allow relationships to be built between the countries of the European Union and third countries.
Through these programmes, you see, we have brought the European Union to life, allowing many citizens - primarily young people - to meet, swap experiences, come to know others and to become known themselves. We have given teachers and workers in general the chance to improve their professional skills and we have given directors, producers and associations of various countries the chance to do better work.
Hence, these programmes are important and so we were a bit concerned when we did not see them on the Commission's Work Programme for next year. Today, therefore, today we are approving an important step, which makes the EU grow, strengthens citizenship on our continent, and - given that we spoke about it a little while earlier regarding the European Heritage Label - it is a step that contributes to creating this European identity of ours.
on behalf of the S&D Group. - (PL) Mr President, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I endorse the rapporteur's draft report on agreeing to the participation of the Confederation of Switzerland in the 'Youth in Action' programme and in the action programme in the field of lifelong learning. The agreement has been appropriately negotiated and protects the EU's interests, and the legal bases for European programmes in fields relating to education, training and youth provide for Switzerland's participation. The principles governing this participation have been outlined in detail, which guarantees that the programmes will be implemented appropriately and fairly. Switzerland is keen to cooperate with the EU in the field of education, training and youth, and so our agreement should be self-evident.
We are delighted that the EU's education programmes are so attractive and effective that other countries are joining them. The latest European Commission research shows that the 'Youth in Action' programme increases young people's linguistic abilities and their chances in the labour market. The opportunities for adult education are still not being fully exploited, however, even though there is enormous potential in this area.
on behalf of the ALDE Group. - (FI) Mr President, right from the outset, I wish to thank our committee's excellent Chair, Doris Pack, who also drafted this report. I might say that when this proposal was in the hands of Doris Pack, it was in good hands. As our worthy Commissioner knows very well, Mrs Pack has much professional experience and expertise in these very areas of lifelong learning and youth programmes. When preparations were being made regarding this issue, it was a joy to observe how well this work progressed. It is excellent that young people in Switzerland are also to share in the success stories that we in the European Union have created.
It is quite true that even those who take a critical view of the European Union, who are even opposed to it, nevertheless unanimously agree that the European Union does indeed have success stories, such as the programmes that relate to lifelong learning, youth and culture. This is one of the best aspects of the European Union, and one which we should do much to ensure remains visible.
It is because of the European Union and these programmes that we have been able to encourage young Europeans to pursue a path of education and training and to increase their personal capital. It has also, however, increased the capital of nations.
In this connection, it is very important that Switzerland is not in any way excluded from this system of cooperation, even though it is not a member of the EU or the EEA. Instead, young people in Switzerland should be given the opportunity to participate in the programmes and things should therefore be taken forward on a reciprocal basis. I believe that that will generate added value in all respects.
Mr President, finally, I wish to thank our rapporteur. I hope that this programme will be a success story for the Swiss too, as it has been for us, the citizens of the Member States of the European Union.
Mr President, Commissioner, this report was adopted unanimously in the Committee on Culture and Education, where everyone acknowledged that it was a good idea. It really is a good idea which should be entirely uncontroversial, since it exemplifies the values we are discussing. In fact, this may well be one of those reports to which the Chamber can lend its unanimous support, even if Switzerland's situation is a unique one, as the Commissioner said. It is a very interesting country which is very special in political terms, and which engages in very interesting forms of cooperation with Europe while not being party to many European agreements, and for this very reason, it is worth building links with this country by means of uncontroversial and universally accepted programmes of this kind.
Mr President, even though Switzerland has not yet decided to become a Member State of the European Union, it has long shown a serious interest in broad cooperation with the EU in the area of education and professional training for young people. After the establishment of the Youth in Action and Lifelong Learning programmes in 2006, a legal foundation was put in place for cooperation between Switzerland and the EU in this area.
The European Commission, in accordance with the recommendations of the European Council following talks with Swiss counterparts, has drawn up an agreement making it possible for us to develop effective cooperation with our Swiss friends in the area of education and professional training of young people, as well as in the area of lifelong learning. The agreement is correct, balanced and expresses the interests of both signatories to expand mutual cooperation and support the exchange of knowledge and expertise in the interests of improving the quality of the education process.
In my opinion, Commissioner, this agreement between the EU and Switzerland therefore represents a step in the right direction.
(LT) Mr President, I would like to congratulate the rapporteur, Mrs Pack, and I agree entirely with her recommendations on the 'Youth in Action' and Lifelong Learning programmes and the participation of Switzerland in these. I would say that Switzerland is not just a beautiful and orderly country; it is of great interest to the European Union due to its direct democracy, the confederation of cantons. On the other hand, the European Union must also be of interest to Switzerland, because Switzerland is entirely surrounded by EU Member States. Finally, Switzerland is tuning its pulse of life to the European Union. I believe that once this programme has been adopted, it will be possible to do this even better. Switzerland will come even closer to the European Union, and the EU will understand Switzerland better; as our colleague Doris Pack mentioned, we will be able to anticipate better results in referenda.
Mr President, I welcome the moves for Switzerland to increase its cooperation with the EU in the fields of education, training and youth. The Youth in Action programme is a very important programme for young European citizens. It is a programme that needs to be highlighted more, and its aims and objectives need to be realised, in particular, with regard to the European Voluntary Service's activities under the Youth in Action programme.
Given that next year is the European Year of Volunteering, it is particularly significant that the European Voluntary Service - which supports young people's participation in voluntary activity and aims to develop solidarity and promote active citizenship amongst young people - is strengthened.
In Ireland, volunteering in grassroots sports organisations offers sporting and leadership opportunities to thousands of young people. These organisations encourage active citizenship amongst young people, while promoting health, fitness and an active lifestyle. The programme and its voluntary measures should be enhanced and strong links should be forged with Switzerland in this regard.
There are many possibilities under the Youth in Action programme, and any measures to enhance its aims and to encourage and support young people in the EU should be sustained and strongly encouraged.
(LT) Mr President, rapporteur, I would like to thank you for your work and say that I really support your recommendation that the European Parliament should approve the Council decision on Switzerland's participation in the 'Youth in Action' and Lifelong Learning programmes, because the Commission's agreement with the Swiss authorities meets all the requirements, provisions and conditions. Furthermore, the Swiss National Agency will cooperate on the implementation of the programmes at national level and will contribute financially to each programme on an annual basis. This bilateral agreement is very important both for Switzerland itself and the European Union, because the young people of Switzerland will be able to take advantage of various opportunities according to the 'Youth in Action' programme and vice versa. The European Union's young citizens will be able to participate in all projects alongside Switzerland's young people. I am therefore delighted that although it is not part of the European Economic Area and is not an EU Member State, Switzerland is nevertheless cooperating closely with the European Union in the fields of education, training and youth affairs.
Mr President, ever since I came to the European Parliament, I keep asking myself why Switzerland and Norway have not joined the European Union, and I wonder if it is because they have the best of both worlds. The benefits of being in the European Union without the obligations. Here today, I am a bit dubious as well. The Commissioner mentioned they will have to pay. Of course they will have to pay, but normally non-members pay more than members of clubs.
However, I will bow to the superior wisdom and experience of Doris Pack in saying that this may be the way forward. It may help create greater European awareness among the citizens in Switzerland and they may one day join the European Union. If that happens, which I hope it will, I think all the credit will have to go to the Commissioner and Doris Pack for their enlightened approach. In this season of goodwill, I am prepared to go along with the proposals.
(HU) Mr President, Commissioner, European youth is a generation that has been given the privilege to grow up on a peaceful continent almost free of boundaries, which is characterised by mobility and multilingualism, and which also offers a wide range of cultural and economic opportunities. In order to ensure that more and more young people engage in active citizenship, we need to establish stable aid schemes in the field of youth policy. It is true that Switzerland is not a member of the European Economic Area, but it closely cooperates with the European Union, and it does so not only in the fields of education, training and youth. Since 2008, Switzerland has participated in, and financed, several projects that aim to reduce economic and social differences within an extended Europe. Switzerland has expressed solidarity with, and commitment to, the enlargement of the European Union, and aims to establish firm economic and political relations with the new Member States. I agree with the key points of the agreement on the participation of Switzerland in the programme, which would make it an equal partner ...
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, if this programme is brought to fruition today, it is thanks to the determination of Mrs Pack and the will of Commissioner Vassiliou.
As an Italian-Swiss citizen, I am happy that Switzerland is the first country from outside the European Union to participate in EU education programmes for young people, both in higher education and continuing skills training. Indeed, let us remember that even if Switzerland is not part of the European Union, it has made a major contribution to building the values and freedoms that are a shared heritage of the European continent.
It is a symptom of the success of programmes such as 'Youth in Action' that Switzerland requests that the mobility of our European programmes be extended to their young people and therefore, it is of significant importance that Switzerland is not only requesting a larger economic area but also a larger educational area. I believe that it will be very interesting for the young people of the European Union and Switzerland to get to know each other better, and I am sure that this will lay foundations that will also have an influence on the future of the European Union.
(DE) Mr President, understandably enough, Switzerland, which provides some of the financial backing for the 'Youth in Action' and Lifelong Learning programmes, now wishes to participate in these programmes. However, in the spirit of learning, it would also be good if the EU were to take a leaf out of Switzerland's book when it comes to direct democracy. When the Swiss population decides against the erection of minarets, this decision is accepted. Likewise, the recent initiative on the deportation of foreign criminals. The Swiss authorities are aware that when the people say 'no', they mean 'no', so that they do not simply continue to hold ballots until they get the result they want, as has happened in the EU in the case of Ireland, for example.
The fact is that the original rejection of the constitutional treaty for Europe at that time may have made it easier for some Swiss to vote in favour of the Schengen and Dublin Agreements. They might find it easier to form an alliance with a loose federation of states than with a centralist European Union. This is something that cannot be concealed by the voices currently being heard in Switzerland calling for accession to the EU. Not everything in the European Union garden is rosy; centralising tendencies are on the rise and developments are moving inexorably in the direction of a transfer union.
(The President cut off the speaker)
(PL) Mr President, I would like to extend my very warm thanks to Mrs Pack and the Commissioner for taking this initiative. I think that Switzerland, an enclave surrounded on all sides by EU Member States, does, in fact, need to be open to the programmes. I think that young people are not always aware that, since they are not yet part of the European Union, they cannot benefit from this supranational European programme, which provides an excellent way to integrate young people and exchange best practices, and which really does ensure that cooperation and lifelong learning can be truly European.
I would also, and most importantly, like to offer thanks for the fact that today, we will be able to transfer a model of European programmes to a country which is not a European Union Member State. In the same spirit of acceptance and invitation, I would also like to encourage Mrs Pack and the Commissioner maybe to extend similar schemes to include other countries that are willing. I am thinking here mainly about the Eastern Partnership and also the Balkans, or, in other words, countries that are not yet formally European Union Member States.
(DE) Mr President, like everyone else here, I have the feeling that Switzerland may come increasingly closer to Europe in this way, eventually, and hopefully soon, becoming a full member of the European Union, something that is certainly greatly to be welcomed. We should be encouraged by this small white spot in the middle of the map of Europe.
According to our estimates, the 'Youth in Action' programme will reach about one million people. The important prevailing aim is that youth organisations should take part. This is a signal to the next generation that their active participation is very welcome. I would also like to express my appreciation to Mrs Pack for her efforts.
We need to reach out from the Union to other countries, in this case Switzerland, as this is the only way that we can achieve success. Simply waiting for the Swiss to ask to join the European Union will probably not be enough in times like these. In addition, we must not forget that financial support for the Committee on Culture and Education in particular gives us reason to hope that Switzerland will also join in other programmes soon.
Member of the Commission. - Mr President, I should like to thank everyone for warmly welcoming this initiative. It was my pleasure to have signed this act between the European Union and the Swiss Confederation as my first act as Commissioner for Education, Culture and Youth. I welcome this development, and I wish Switzerland was also in a position to join us in the culture programme, which they cannot for internal constitutional reasons.
As many speakers stress, we welcome the creation of closer relations between the youth of Switzerland and the youth of the EU Member States. We see it as a means of paving the way for greater support for the European project in Switzerland, which we hope will change its mind in future and decide to join us in the European Union.
I also take note that honourable Members encourage other non-EU members to join this programme, something which we shall, of course, promote. Thank you very much for your support.
Mr President, I am very pleased to see that some of my fellow Members from the ranks of the Euro-sceptics have voted in favour of this motion, agreeing how wonderful it is that Switzerland is to join this programme and that there will be greater European cooperation on education. This will open up horizons perhaps also for the Members themselves, but certainly for the younger generation in Switzerland. We are pleased with this.
Mr Mölzer is no longer here, but I note that he did not mention the fact that Switzerland did not hold a referendum on this cooperation. It is indeed remarkable that Switzerland decided against such a step in this area in particular. After all, it can be sure that the younger generation has been waiting a long time for the opportunity for such cooperation. Mr Mölzer obviously failed to notice that a referendum did not take place in this case. The people do not need to be consulted on every single issue. Good things, such as accession to the European Union, will be self-evident. I hope that the younger generation will benefit from the fruitful cooperation in these education and youth programmes and that they will become real Europeans who, at some stage, will say: 'Now is the time for us also to join the European Union, sharing with the rest of Europe in all other policy areas. We are a single continent, and should also agree on these questions'. I am certain that these education programmes will play an important role in enhancing European awareness among the people throughout Switzerland.
Thank you, Mrs Pack, I would like to congratulate you, not only on this report, but also on your hard work and enthusiasm, and also for being in Madrid at the weekend to promote the LUX Prize. I am not going to be able to be with you on the 17th, although I would very much have liked to be there. On the 18th and 19th, I will be able to participate in the meetings. Thank you, the truth is that Parliament needs people like Mrs Pack in order to achieve the effectiveness that we all need.
(Applause)
The debate is closed.
The vote will take place today at 12:00.
Written statements (Rule 149)
I find it encouraging that Switzerland wants to participate in the European Union's education and youth programmes, especially as this country is not yet a member of the EU or of the European Economic Area either. This involvement in EU programmes is also important from the perspective that we have not had, until now, a direct cultural and education agreement. However, Switzerland's participation in the Bologna Process and the creation of the European Higher Education Area guarantee that we can create together the conditions for achieving the 2020 strategy's objectives, establishing in the process a strong link between Member States and third countries. Meetings between young people, exchanges of experience between teachers and researchers and increased opportunities for lifelong learning will help us create a common European identity. However, I want to stress that we also need to consider including the other countries bordering the EU in our programmes because education and culture should not stop at our borders. This will enable us to rebuild the continent of Europe and encourage young people to become actively involved in shaping our common future.
The participation of Switzerland, a country that chose not to be a part of the European Union, in the 'Youth in Action' programme and in the action programme in the field of lifelong learning cannot be ruled out a priori, but should be carefully evaluated. I therefore support the terms of the agreement reached between the Commission and the Swiss Government, so I am voting for the report by Mrs Pack. It is right to grant the benefits of the programmes to Switzerland, but it is also right to safeguard all the financial and other interests of the European Union.
The aim of the Lifelong Learning programme, which is included in the Seventh Framework Programme, is to develop various forms of learning throughout people's professional lives, by supporting cooperation between education and training systems in countries participating in the programme. The programme's target group is not only students or secondary school pupils, but also adults, thanks to the Grundtvig programme, and training staff, for whom study visits are provided. The year-on-year increase in the budget earmarked for this programme, which amounts to nearly EUR 1.028 billion in 2011, is a sign of the justified need for development and cooperation in this field.
In a time of such high youth unemployment due to a lack of education adapted to the needs of the labour market, and a lack of appropriate professional training for graduates, we must concentrate on making the maximum possible use of the opportunities afforded to us by the Lifelong Learning programme, and find a solution for such a difficult situation. I welcome the initiative to include Switzerland in cooperation in this area. I hope that the joint exchange of experience will help raise employment levels and increase the mobility of the labour market.